Case 2:16-cv-13386-GAD-SDD ECF No. 219 filed 12/28/18        PageID.8701    Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN



  JAGUAR LAND ROVER LIMITED,
  a United Kingdom company,
                                              Case No. 2:16-cv-13386-GAD-SDD
        Plaintiff,

  v.                                          Hon. Gershwin A. Drain

  BOMBARDIER RECREATIONAL
  PRODUCTS, a Canadian company,               JURY TRIAL REQUESTED


        Defendant.



                       PLAINTIFF’S STATEMENT OF
                         CLAIMS AND DEFENSES

       Plaintiff Jaguar Land Rover (“JLR”) has sold a sports utility vehicle called

 the DEFENDER, as well as related goods and services, in the United States since

 1992. JLR’s DEFENDER vehicle is known in the United States and around the

 world as one of the best off-road vehicles in its class. The United States Patent and

 Trademark Office issued JLR a federal registration for the DEFENDER trademark

 in 1993.

       JLR filed this trademark infringement action against Defendant Bombardier

 Recreational Products (“BRP”) because in 2015 BRP began selling an off-road

 recreational vehicle (a side-by-side vehicle), that it also calls the DEFENDER.
Case 2:16-cv-13386-GAD-SDD ECF No. 219 filed 12/28/18      PageID.8702   Page 2 of 2




 BRP adopted the DEFENDER trademark without JLR’s permission, and despite

 being fully aware of JLR’s federal trademark registration and prior use of the

 DEFENDER trademark in connection with off-road vehicles. In fact, JLR sent

 BRP written notice of its objections to BRP’s plans to use the DEFENDER name

 months before BRP began selling its vehicle. BRP could have chosen another

 name but refused to do so.

       BRP’s vehicle offers similar off-road functions, and BRP markets it to the

 same type of customer, using similar advertising. JLR, therefore, believes BRP’s

 use of the identical DEFENDER trademark for an off-road vehicle creates a

 likelihood consumers will mistakenly believe that JLR endorses, sponsors and/or is

 affiliated with the BRP DEFENDER vehicle.

                                      Respectfully submitted,

                                      BROOKS KUSHMAN P.C.
 Dated: December 28, 2018
                                      /s/ Rebecca J. Cantor
                                      Frank A. Angileri (P45611)
                                      Chanille Carswell (P53754)
                                      Rebecca J. Cantor (P76826)
                                      1000 Town Center, Twenty-Second Floor
                                      Southfield, Michigan 48075
                                      Tel: (248) 358-4400 / Fax: (248) 358-3351
                                      Email: fangileri@brookskushman.com
                                              ccarswell@brookskushman.com
                                              rcantor@brookskushman.com

                                      Attorneys for Plaintiff, Jaguar Land Rover
                                      Limited


                                         2
